 1 MCGREGOR W. SCOTT
   United States Attorney
 2 CHRISTOPHER S. HALES
   Assistant U.S. Attorney
 3 LIDIA ANGELICA S. HERNANDEZ
   Certified Law Student
 4 501 I Street, Suite 10-100
   Sacramento, CA 95814
 5 Telephone: (916) 554-2700

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                      UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                                CASE NO. 2:19-PO-00291-DB
12                                   Plaintiff,               STIPULATION AND ORDER TO VACATE
                                                              STATUS CONFERENCE AND SET TRIAL DATE
13                            v.
                                                              DATE: March 17, 2020
14   TABITHA J. KEEFAUVER                                     TIME: 10:00 a.m.
                                                              COURT: Hon. Deborah L. Barnes
15                                  Defendant.
16

17                                                   STIPULATION
18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through her counsel of record, hereby stipulate as follows:

20          1.       By previous order, this matter was scheduled for a status conference on March 17, 2020

21 at 10:00 a.m.

22          2.       By this stipulation, the parties now jointly move to vacate the status conference. The

23 parties also now jointly move for the Court to set a court trial date for May 4, 2020 at 9:00 a.m.

24 ///

25 ///

26 ///
27 ///

28 ///

      STIPULATION TO VACATE STATUS CONFERENCE AND SET TRIAL   1
30    DATE
 1 IT IS SO STIPULATED.

 2

 3    Dated: March 12, 2020                                       McGREGOR W. SCOTT
                                                                  United States Attorney
 4

 5                                                                /s/ Christopher S. Hales
                                                                  CHRISTOPHER S. HALES
 6                                                                Assistant U.S. Attorney
 7

 8    Dated: March 12, 2020                                       /s/ Timothy Zindel
                                                                  Timothy Zindel
 9
                                                                  Counsel for Defendant
10                                                                [via agreement by email on March
                                                                  12, 2020]
11

12

13
                                               FINDINGS AND ORDER
14
            IT IS SO ORDERED, that the status conference is vacated as set forth above, and a court trial is
15
     set for May 4, 2020 at 9:00 a.m.
16

17
            FOUND AND ORDERED.
18
     Dated: March 12, 2020
19

20
21

22

23

24

25

26
27

28

      STIPULATION TO VACATE STATUS CONFERENCE AND SET TRIAL   2
30    DATE
